Order entered June 4, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01138-CR

                               JACOB WILSON, III, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 17-90023-422-F

                                           ORDER
        Before the Court is the State’s May 31, 2018 second motion to extend the time for filing

its brief. We GRANT the motion to the extent that we order the brief due thirty days from the

date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE